Citation Nr: 1618371	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  07-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for a heart disorder.  

2. Entitlement to a rating in excess of 30 percent for euthyroidism, residuals status post subtotal thyroidectomy for nontoxic goiter, prior to September 18, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to June 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


REMAND

I. Heart Disorder

The Board afforded the Veteran with a VA examination in May 2014.  The examiner was asked to determine the presence of any heart pathology, to include, but not limited to a systolic murmur, hypertension, cardiomegaly, mild left ventricular hypertrophy, and mitral valve regurgitation.  As to each heart disorder found, the examiner was further asked to ascertain each such disorder's etiological relationship to the April 1977 diagnosis of a systolic heart murmur, to the Veteran's active duty service, and to any of the Veteran's service-connected disabilities.

Upon examination, the examiner found hypertension, moderate left ventricular hypertrophy, and trace mitral and tricuspid regurgitation.  The examiner concluded "[t]here was no diagnosed heart condition and no audible systolic murmur related to the veteran's 'heart murmur' of April 1977. . . .  The veteran's, hypertension and moderate left ventricular hypertrophy are not related to the murmur."  The examiner also noted "[t]he trace mitral and tricuspid regurgitation could be transient, of recent onset or congentital [sic].  It is hemodynamically insignificant.  Thus it was neither worsened nor improved by military service."  

The opinion failed to adequately address the Boards request in three ways.  First, the examiner provided no supporting rationale for the conclusion that the hypertension, moderate left ventricular hypertrophy, and trace mitral and tricuspid regurgitation are not related to the April 1977 murmur.  

Second, the examiner addresses only the issue of whether there was a relationship between the heart disorders and the April 1977 murmur.  However, the examiner was requested to also address whether any of these disorders were otherwise related to the Veteran active duty service or any of the Veteran's service-connected disabilities.  

Third, the examiner does not explain why it is not possible to determine whether the mitral and tricuspid regurgitations are transient, of resent onset, or congenital.  If the reason is that such a determination would require resorting to mere speculation the examiner must thoroughly explain why as noted in the previous remand's directives.  Moreover, if it is possible to determine the nature of the regurgitations and the regurgitations are determined to be congenital, whether they were subject to a superimposed injury or disease in service that resulted in additional disability would need to be addressed.  
    
Therefore, the Board finds that the evidence is otherwise inadequate to determine entitlement to service connection.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  This matter must be remanded in order for an addendum opinion to be provided that addresses the inadequacies of the May 2014 opinion.  

II. Euthyroidism

In March 2015, the evaluation for the Veteran's service-connected euthyroidism, residuals status post subtotal thyroidectomy for nontoxic goiter, was increased from 30 percent to 100 percent, effective September 18, 2014.  In November 2014, the Veteran submitted a notice of disagreement suggested a rating in excess of 30 percent is warranted prior to September 18, 2014.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

1. The Veteran's electronic claims file must be returned to the examiner who prepared the May 2014 VA examination report, so that an addendum opinion can be provided.  If unavailable, the electronic claims file must be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one must be scheduled. 

As to the Veteran's hypertension, moderate left ventricular hypertrophy, and trace mitral and tricuspid regurgitation, and any other previously diagnosed heart disorder shown in the record from 2006 to the present, the VA examiner must ascertain whether each disorder is etiologically related to the April 1977 diagnosis of a systolic heart murmur, to the Veteran's active duty service, and to any of the Veteran's service-connected disabilities.  

The examiner must also state whether any present heart pathology is a congenital or developmental defect, or if it is a hereditary or familial disease.  If the examiner determines that any present heart pathology is a congenital or developmental defect, the examiner must then opine as to whether the defect was subjected to a superimposed injury or disease in service that resulted in additional disability.  If the examiner finds that any present heart pathology is a hereditary or familial disease, the examiner must opine as to when the disease was first manifested and diagnosed, and if it was aggravated by the Veteran's military service or by a service-connected disorder. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2. In the event a new examination is scheduled, the RO must notify the Veteran that it is her responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examinations was sent to her last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with her electronic claims file.

3. After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her attorney.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4. Finally, in regards to the claim for a rating in excess of 30 percent for euthyroidism, prior to September 18, 2014, the RO must issue a statement of the case with respect to this claim.  All appropriate appellate procedures must then be followed.  The Veteran must be advised that if she desires to complete her appeal of this issue she must file a timely substantive appeal following the issuance of the statement of the case.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


